Citation Nr: 1722930	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO. 11-23 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for residuals of fracture of right acromion with long thoracic nerve injury and winging of the scapula.

2. Entitlement to service connection for degenerative disc disease of the cervical spine (claimed as neck injury).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel



INTRODUCTION

The Veteran served in the Army from October 19, 1989 to October 18, 1993 and from February 20, 1997 to August 28, 1997. The records reflect that the Veteran served in the Peacetime and Gulf War Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1. The Veteran's right shoulder disability has been manifested by, at worst, pain and limited range of motion, with abduction limited to 50 degrees with pain beginning at 35 degrees.

2. The Veteran's current degenerative disc disease of the cervical spine (claimed as neck injury) did not have its onset during service.


CONCLUSIONS OF LAW

1. The criteria for an increased rating for residuals of fracture of right acromion with long thoracic nerve injury and winging of the scapula have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.655, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5201 (2016).

2. The criteria for service connection for a degenerative disc disease of the cervical spine (claimed as neck injury), have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995). Although the entire record must be reviewed by the Board, the Board is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

II. Increased Rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or his ability to function under the ordinary conditions of daily life, including employment, by comparing his or his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2016). The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016). However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2016).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a) (2016). When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  38 C.F.R. § 4.69. As noted below, the Veteran is right-hand dominant; thus, his service-connected right shoulder disability involved his major extremity. 

Code 5201 provides the rating for limitation of motion for the shoulder.  For the minor extremity, Code 5201 provides that limitation of the arm midway between side and shoulder level warrants a 30 percent rating.  A 40 percent rating is warranted for limitation of arm motion at 25 degrees from side.  38 C.F.R. § 4.71a.

Normal range of motion of the shoulder is set forth in 38 C.F.R. § 4.71, Plate I.  Normal forward elevation, or flexion, is from 0 to 180 degrees.  Normal shoulder abduction is also from 0 to 180 degrees.  Normal external rotation and internal rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The Veteran's service treatment records show treatment of a chronic right shoulder condition from fracture of acromion with long thoracic nerve injury causing winging of the scapula. The Veteran had ongoing complaints related to his shoulder from 1991 until discharge from service and the Veteran received care for this disability on a regular basis while in service. The Veteran was granted service connection for this disability in the July 2008 rating decision and assigned a 30 percent rating.

The Veteran's 2008 VA exam showed marked laxity of the shoulder. Muscular atrophy was also noted, although specific muscles were not identified. The Veteran had flexion and abduction to 80 degrees. Rotation was 20 degrees externally and 45 degrees internally. There was additional loss of range of motion on repetitive use due to pain. The examiner reported that from a functional standpoint the Veteran had flexion and abduction to 45 degrees with minimal rotation. The examiner also stated that range of motion was not shown to be additionally limited on repetitive use due to weakness, fatigue, lack of endurance, or incoordination. The diagnosis was residuals of fracture of acromion with long thoracic nerve injury causing winging of the scapula.

During the Veteran's April, 2010 VA exam, the examiner reported that inspection of the right side showed that the Veteran had severe winging of the right scapula. The examiner noted that the Veteran had severe decreased limitation of motion involving active and passive abduction of the right shoulder. Three repetitive ranges of motion tests showed 0-50 degrees. The Veteran experienced mild to moderate pain with 35 degrees of abduction to 50 degrees of abduction. External rotation is decreased from 0-45 degrees. Internal rotation was to be normal at 90 degrees. On palpation, the Veteran displayed severe winging of the right scapula posterior. The examiner opined at the Veteran had paralysis of the long thoracic nerve right secondary to severe service connected trauma right shoulder while playing football.

The Veteran's 2011 VA exam related that the pain in the Veteran's shoulder was had increased from a five to 10 in severity. The Veteran declined a range of motion test and so a full right shoulder exam was not done. The examiner noted that the upper arm circumference was 39 centimeters on the right and 38 centimeters on the left, which was "consistent with significant muscle function on the right side" and inconsistent with the examination. The examiner noted that there was no asymmetry between the right and the left deltoids, biceps, and forearms.

The Veteran later contended that his symptoms had worsened since the last VA exam. Accordingly, another VA exam was scheduled. On September 27, 2016, the Veteran cancelled his exam, and did not request to be rescheduled. The Veteran stated that he wanted clarification and paperwork from the RO before proceeding with the exam. The Veteran was provided information on how to reschedule his exam.

A review of the record shows that the Veteran has not requested to reschedule his exam, nor has he requested any additional information, paperwork, or clarification from VA. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that VA's duty to assist is a two-way street). Accordingly, the Board finds that the Veteran failed to appear for a VA examination without a showing of good cause.

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 30 percent for residuals of fracture of right acromion with long thoracic nerve injury and winging of the scapula. The Veteran's degree of disability continues to most closely correspond with a 30 percent evaluation. The assigned evaluation includes an assessment of any additional functional loss due to painful joint motion or due to weakness, increased fatigue, and incoordination resulting from sustained or repeated use.

An evaluation of 30 percent was granted by the RO for limitation of motion of the arm midway between side and shoulder level. A higher evaluation of 40 percent is not warranted unless arm motion is limited to 25 degrees from the side, which has not been demonstrated in the instant case. 

The Veteran contended following the 2011 examination that his symptoms had worsened and VA scheduled an examination to determine whether the Veteran's disability had, in fact, worsened.  The Veteran did not attend the examination.  The clinical findings in the file during the appeal period establish that no more than a 30 percent rating is warranted.  In the 2011 VA examination report, the examiner specifically noted that the Veteran had "significant muscle function on the right side," and that this finding was inconsistent with the examination.  The Board accords more probative value to the clinical findings made by medical professionals than to the Veteran's cursory allegation of a disability picture that is worse than the current 30 percent rating contemplates.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for an initial evaluation above 30 percent for his right shoulder disability, as the record does not show that the Veterans arm motion is limited to 25 degrees from the side. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

III. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). 

In July 1991, the Veteran was injured during a football game, resulting in a right shoulder disability. Service records document regular treatment for the shoulder injury.

In STR dated January 1993, the Veteran received an EMG exam that showed normal results for the neck. In April 1993, the Veteran received a follow up exam for right shoulder pain. In July and August 1993, bone scans were normal for the neck.

In an STR dated January 1997, the Veteran was found to have a normal clinical evaluation of the neck. The file noted complaints related to the shoulder but did not mention the neck.

There are no other complaints or treatment records related to a neck injury in service. The Veteran's service concluded in 1997.

The Veteran is currently diagnosed with cervical degenerative disc disease, which the Veteran has claimed as a neck injury.

The medical record is silent from the end of service until 2007. In a December 2007 visit to the North Chicago VA Medical Center (VAMC), the Veteran complained of neck pain radiating down to the right arm, with a history of a right rotator cuff surgery in 2006.

At May 2008 VA exam, an x-ray showed the neck was negative for any injury, and showed normal results. The Veteran stated at the exam that he had no memory of any specific instance of a neck injury. The examiner noted that there is no evidence of any lack of endurance or lack of coordination of the cervical spine, and no restriction of repetitive use. The examiner stated that there was no evidence of pathology in the neck associated with the 1991 injury.

In October 2008, the Veteran received an MRI of his neck from a private medical facility. The Veteran complained of neck pain radiating down the left side.

In a September 2009 Statement in Support of his claim, the Veteran stated that his neck injury was secondary to his service injury, and that both disabilities were the result of the same accident.

In a February 2011 visit to the North Chicago VAMC, the Veteran complained of neck pain radiating down to the left side.

In a February 2011 visit to the Captain James A. Lovell Federal Health Care Center the Veteran stated that the neck pain has been going on for a long time, and was in relation to his right shoulder injury. The Veteran stated the pain had spread from the right side to the left side.

At an April 2011 VA exam, the examiner opined that the degenerative disk disease noted in the Veteran's MRI from October of 2008 was not related to the acromion injury and the injury to the long thoracic nerve of the right side.

In a Statement in Support of the Claim received in October 2011, the Veteran stated that during service, he was required to carry heavy equipment, up to 90 pounds in some cases, directly on his neck. The Veteran stated that he was required to carry a 50 caliber machine gun, or a saw and barrel, on his neck in this fashion. The Veteran stated that he was required to perform these activities despite his complaints of pain, and continued these activities for several years. 

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for degenerative disc disease of the cervical spine, which the Veteran has described as a neck injury. The evidence shows that the Veteran sustained an injury in service and that he has a current diagnosis of degenerative disc disease of the cervical spine.  The remaining question is whether the current disability relates to service or the service-connected residuals of fracture of right acromion with long thoracic nerve injury and winging of the scapula.  

The only competent evidence of record that addresses a relationship to service or the service-connected disability is the April 2011 medical opinion provided by a VA examiner.  There, the examiner physically examined the Veteran and reviewed the record and determined that the Veteran's cervical spine disability was not related to either the in-service injury or the service-connected residuals of fracture of right acromion with long thoracic nerve injury and winging of the scapula. 

The Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology, and, therefore, there is no competent evidence to refute the April 2011 medical opinion.. Although the Veteran claims that his neck disability is related his service, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities. 38 C.F.R. § 3.159(a)(1). In certain instances, lay testimony may be competent to establish medical etiology or nexus. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). However, degenerative disc disease requires specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The origin or cause of the Veteran's cervical spine disability is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay assertion is not competent to establish a nexus. Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.

The Veteran first filed a claims request in 2007, despite contending that his pain began in service and increased in severity after leaving service. While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The Board notes that the Veteran has indicated that the he first became injured in 1991 during a football game. In another instance, the Veteran indicated that he had no memory of an injury. The pain reported by the Veteran has repeatedly switched from the left to the right side. The Veteran has also indicated that his neck injury was due to carrying heavy equipment, which he mentioned for the first time in 2011. After complaints in 1993 about his neck injury, the Veteran did not complain about any neck pain throughout the remainder of his service until discharge in 1997. The Veteran has supplied no evidence of seeking treatment for a neck pain between discharge and 2007, leaving a 14-year period in which the Veteran's medical record is absent for any complaints or treatment for residuals of a neck injury. In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza, 7 Vet. App. 498. In the instant case, the Board finds such statements lack credibility as they are inconsistent with the other evidence of record and at least two examiners have questioned the Veteran's credibility when examining the Veteran.  See January 2012 and April 2011 VA examination reports. Therefore, the Veteran's contentions are accorded significantly lessened probative value.

For all the above reasons, the preponderance of the evidence is against the claim. See 38 C.F.R. § 3.102. Thus, the benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial evaluation in excess of 30 percent for residuals of fracture of right acromion with long thoracic nerve injury and winging of the scapula is denied.

Entitlement to service connection for degenerative disc disease of the cervical spine (claimed as neck injury) is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


